DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 10/30/2020, in which claims 1-17 are currently pending. The application claims Priority from Provisional Application 62955269, filed 12/30/2019.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 10/30/2020. These drawings are acceptable.

Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Means for generating a probing… pulse in claims 13, 15-17, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112 

6- Claims  10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 10, which reads “wherein the optical emission spectroscopy technique is conducted on the second positive system of nitrogen”, the underlined clauses appear to present antecedence issues.
Claim 11 is similarly rejected by virtue of its dependence on claim 10.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8- Claims 1-11, 13-17 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Dobrynin et al. (PGPUB No. 20210106968).

As to claims 13-17 and 1, 5-7, Dobrynin teaches a system for performing a measurement of a temperature of a gas and its method of use (Figs. 1-14 and Abstract), the system comprising: (Claim 14) wherein the generating means is a high-voltage pulse generator (Claims 5, 15) wherein the pulse generator generates the probing nanosecond plasma pulse between two electrodes [[have]] with a gap distance therebetween; (Claim 6) wherein the two electrodes are pin electrodes (Figs. 1, 7 and ¶ 3-4, 9-10, 14-16, 45, 100 for ex.); and an optical emission spectrometer that receives a light emission signal excited by the probing nanosecond plasma pulse within 5 ns of initiating the probing nanosecond plasma pulse and (Claims 1 and 17) using an optical emission spectroscopy technique, software, to measure the temperature of the gas by processing a light emission signal excited by the probing nanosecond plasma pulse (Figs. 8, 11, 14, ¶ 11, 45 for ex.); (Claims 16 and 7) wherein the pulse generator generates the probing nanosecond plasma pulse to have a pulse length of 10 ns or less (Figs. 8-9 and ¶ 34 for ex.)

As to claim 2, Dobrynin teaches the method of claim 1, wherein the probing nanosecond plasma pulse is one of a plurality of plasma discharges of a nanosecond repetitively pulsed discharge (¶ 54).  
As to claim 3, Dobrynin teaches the method of claim 1, wherein the light emission signal occurs 5 to 5000 microseconds after the probing nanosecond plasma pulse (Fig. 11).  

As to claim 4, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas is conducted in the wake of the probing nanosecond plasma pulse from initiation of the probing nanosecond plasma pulse to a time period after breakdown of the gas (Fig. 11, ¶ 39).  

As to claim 8, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas is - 13 -CO-5982 spatially and temporally resolved to 5 nanoseconds (Figs. 10-11 for ex.).  

As to claims 9-10, Dobrynin teaches the method of claim 1, wherein the measuring of the temperature of the gas comprises rotational and vibrational temperature measurements; (Claim 10) wherein the optical emission spectroscopy technique is conducted on the second positive system of nitrogen and the light emission signal is emission of the second positive system of nitrogen excited by the probing nanosecond plasma pulse (¶ 45).  

As to claim 11, Dobrynin teaches the method of claim 10, wherein the optical emission spectroscopy technique acquires a spectrum of the emission during a first 5 ns after initiation of the probing nanosecond plasma pulse to eliminate heating of the gas by the probing nanosecond plasma pulse (Fig. 11).  


Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Dobrynin in view of Shiraishi et al. (JP 2013238130).

As to claim 12, Dobrynin teaches the method of claim 1.
 Dobrynin does not teach expressly wherein the measuring of the temperature of the gas is performed in a combustion application.  
However, in a similar field of endeavor, Shiraishi teaches a nano-pulse power source to generate a gas plasma (Abstract and Figs. 1-8) wherein the application is related to spark plug combustion applications (Abstract, p. 2 bottom two parags.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Dobrynin view of Shiraishi’s suggestions so that the measuring of the temperature of the gas is performed in a 

Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, of overcoming the prior art used and cited, before filing a new reconsideration request.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886